Citation Nr: 0429133	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-07 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
leg disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for back 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for bilateral hand 
disability.  

6.  Entitlement to service connection for left shoulder 
disability.  

7.  Entitlement to service connection for neck disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The veteran 
testified before the undersigned at a hearing held at the RO 
in May 2001.  The case was transferred to the Board in March 
2003.  In September 2003 the Board remanded the case to the 
RO for additional development, and the case has now been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD and wishes 
to reopen previously denied claims of entitlement to service 
connection for left leg and back disabilities.  The veteran 
states that he received a beating from his sergeant during 
basic training and was hospitalized at Fort Jackson, South 
Carolina, for treatment of injuries.  He contends that his 
left leg and back were injured at that time.  In a letter 
dated in June 2001, a VA psychologist stated that the veteran 
has been diagnosed with PTSD and the trauma most vivid to him 
is the beating he received from his sergeant and the related 
injuries.  

In support of his claims, the veteran has submitted copies of 
Special Orders showing that on August 2, 1967, he and other 
servicemen were inducted into service at Fort Hamilton, New 
York, and were assigned to the U.S. Army Reception Station, 
Fort Jackson, South Carolina, with a reporting date of August 
3, 1967.  The veteran's DA Form 20, Enlisted Qualification 
Record, shows that he was in Basic Combat Training from 
August 4, 1967, to October 9, 1967.  From the list of 
servicemen named in the Special Orders, the veteran has 
identified servicemen who were in basic training with him and 
who witnessed the beating he received from the sergeant.  At 
the May 2001 hearing, the veteran testified that he had been 
unable to locate any of the servicemen who might be able to 
confirm that he was beaten.  Following the hearing, the 
record was kept open to allow the veteran additional time to 
submit additional evidence.  

VA treatment records received since the time of the hearing 
show that when the veteran attempted to locate fellow 
servicemen, he became confused and overwhelmed by the 
process.  Those treatment records show the veteran carried a 
diagnosis of PTSD and is noted to have a learning skills 
deficit.  He has consistently been assigned a Global 
Assessment of Functioning score of 40 or 41, which indicates 
serious to major impairment in functioning.  In view of this, 
it is the judgment of the Board that VA should attempt to 
assist the veteran in requesting supporting information from 
fellow servicemen pertaining to the claimed beating.  In this 
regard, action should be taken to locate the servicemen 
identified by the veteran, and letters should be sent to them 
requesting information concerning their recollections of the 
incident.  

Subsequent to the previous remand, the RO requested that the 
National Personnel Records Center (NPRC) search for clinical 
records for the veteran from the base hospital at Fort 
Jackson, South Carolina, from August through September 1967.  
The NPRC responded that no clinical records from Fort Jackson 
for 1967 were found.  Since then, it has been noted that the 
veteran's service medical records include a DA Form 2658, 
Health Record - Abstract of Service, which, for the period 
from July 2, 1967 to July 8, 1967, lists the veteran's 
station and organization as USARECSTA, FT. JACKSON, SC, and 
USAH, FT. JACKSON, SC, as the Servicing Medical and Dental 
Activity.  Although the veteran's DD 214 and the Special 
Orders indicate that the veteran was not inducted into 
service until August 2, 1967, action should be taken to 
determine the nature of the medical or dental services the 
veteran received at the U.S. Army Hospital at Ft. Jackson 
during the period from July 2, 1967, to July 8, 1967.  The 
same form indicates that the veteran's identification number 
as recorded on that form as of July 2, 1967, was prefaced 
with "BT" as opposed to the usual "US" prefix for a U.S. 
Army identification number.  The numerals are the same as 
those in the identification number prefixed by "US" 
elsewhere in the veteran's records.  

In September 2004, the Board received copies of VA medical 
records dated from January 2004 to May 2004 and a June 2004 
letter from the veteran's VA psychologist addressed to the 
New York RO.  There is no indication that the veteran waived 
RO consideration of this evidence, and due process requires 
that the Board refer it to the agency of original 
jurisdiction for consideration and preparation of a 
supplemental statement of the case.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2001).  

Review of the record shows that in January 1986, the veteran 
filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which in pertinent part included a 
claim for service connection for neck disability.  In a 
rating decision dated in September 1986, the RO denied the 
claim, and the RO notified the veteran of his appellate 
rights, but the veteran did not appeal.  In a statement 
received at the RO in July 1998, the veteran stated, in 
pertinent part, that he wished to reopen his claim for 
service connection for "bad neck".  In a statement received 
in August 1998, the veteran claimed entitlement to service 
connection for headaches and left shoulder disability, and in 
a statement received in January 1999, he claimed entitlement 
to service connection for bilateral hand disability.  

In an August 2001 rating decision, the RO denied service 
connection for headaches, bilateral hand disability, left 
shoulder disability and neck disability, deciding each of the 
claims on its merits.  In so doing, the RO in effect reopened 
the previously denied neck disability service connection 
claim.  The RO forwarded the rating decision to the veteran, 
and gave him notice of his appellate rights.  The veteran 
filed a notice of disagreement with that decision; the notice 
of disagreement was dated in October 2001 and bears a date 
stamp showing its receipt at the RO in November 2001.  In a 
memorandum received at the RO in October 2002, the veteran's 
representative noted that a statement of the case had not 
been issued for the claims denied in the August 2001 rating 
decision and requested that a statement of the case be sent 
to the veteran.  

The Board finds no indication in the file that a statement of 
the case has been issued, and this should be done.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision, and the RO 
has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue for 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see 38 C.F.R. § 19.29 
(2003).  With respect to the neck disability claim, the 
statement of the case should include the relevant law and 
regulations concerning reopening previously denied claims.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) AMC for the following actions:  

1.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for any of his 
claimed disabilities at any time since 
service.  With authorization from the 
veteran, VBA should attempt to obtain and 
associate with the claims file copies of 
records identified by the veteran that 
have not been secured previously.  In any 
event, VBA should obtain and associate 
with the claims file copies of all 
medical records for the veteran from the 
VA Medical Center in Northport, New York, 
dated from September 2003 to January 2004 
and from May 2004 to the present.  

In addition, VBA should request that the 
veteran provide any evidence in his 
possession that pertains to any of his 
claims.  See 38 C.F.R. § 3.159(b) (2003).  

2.  VBA should attempt to locate the 
servicemen identified by the veteran on 
his March 2001 VA Form 21-4138, Statement 
in Support of Claim, which is currently 
filed in Volume II of his claims file.  
To each of these servicemen, VBA should 
send a letter stating that the veteran is 
seeking VA benefits and has stated that 
the addressee may be able to verify that 
during basic training at Fort Jackson, 
South Carolina, the veteran received a 
beating from his sergeant that was 
witnessed by other members of his 
company.  VBA should request that the 
addressee provide a statement as to 
whether he recalls having seen such an 
incident.  VBA should document fully 
actions taken to accomplish this 
development.  

3.  VBA should ascertain the veteran's 
status from July 2, 1967, to July 8, 
1967, in view of the DA Form 2658 that 
shows he received services from the U.S. 
Army Hospital during that period and 
shows that as of July 2, 1967, his Army 
identification number was prefaced with 
the letters "BT" rather than "US".  
VBA should also attempt to obtain any 
service records and any medical records, 
including clinical records, for the 
veteran from July 2, 1967, to July 8, 
1967, while he was at USARECSTA, Ft. 
Jackson, South Carolina, and received 
services from, or was hospitalized at, 
the U.S. Army Hospital, Fort Jackson, 
South Carolina.  All actions to 
accomplish the requested development 
should be documented fully in the claims 
file and all leads should be followed to 
their logical conclusion.  

4.  If evidence is received that 
corroborates the veteran's statements 
that he received a beating from his 
sergeant early in service, VBA should 
arrange for VA examination of the veteran 
to determine the nature and etiology of 
any orthopedic disabilities, including 
any left leg or back disability, found on 
examination.  All indicated studies 
should be performed.  Based on 
examination results, review of service 
medical records, post-service medical 
records and all other relevant evidence 
of record, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the identified disability, including 
any left leg disability and/or back 
disability, had its onset in service or 
is causally related to any incident of 
service, including a beating by his 
sergeant.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

5.  In addition, if evidence is received 
that corroborates the veteran's 
statements that he received a beating 
from his sergeant early in service, VBA 
should arrange for a VA psychiatric 
examination to confirm or rule out the 
diagnosis of PTSD.  All indicated studies 
should be performed.  If there is a 
diagnosis of PTSD, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the claimed beating 
is the traumatic event that resulted in 
the diagnosis.  The claims file must be 
provided to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

6.  Then, after any additional 
development indicated by the state of the 
record at that time, VBA should 
readjudicate whether new and material 
evidence has been presented to reopen the 
claim of entitlement to service 
connection for left leg disability and 
whether new and material evidence has 
been presented to reopen the claim of 
entitlement to service connection for 
back disability.  VBA should also 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, VBA should 
issue a supplemental statement of the 
case that addresses all evidence added to 
the record since the issuance of the most 
recent supplemental statement of the case 
in April 2004, and the veteran and his 
representative should be provided an 
opportunity to respond.  

In addition, the RO should prepare a 
statement of the case that addresses the 
veteran's claims of entitlement to 
service connection for headaches, 
bilateral hand disability, left shoulder 
disability and neck disability.  With 
respect to the neck disability claim, the 
statement of the case should include the 
law and regulations concerning the 
requirements for reopening a previously 
denied claim and a discussion of new and 
material evidence as it applies to the 
neck disability claim.  VBA should 
include instructions as to the 
requirements for perfecting an appeal as 
to each of the claims and make it clear 
to the veteran that he must file a timely 
substantive appeal if he wishes to 
proceed with any or all of those claims.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


